Case 1:18-cv-12585-NLH-JS Document 44 Filed 09/21/20 Page 1 of 2 PageID: 1596




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By:       John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                      Case No. 1:18-cv-12585-NLH-JS
                       Plaintiff,

        v.                                                  NOTICE OF VOLUNTARY
                                                          DISMISSAL WITH PREJUDICE
 JOHN DOE, subscriber assigned IP address
 76.116.36.190,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 76.116.36.190, are voluntarily dismissed with prejudice.


DATED: September 21, 2020                            Respectfully submitted,

                                                     THE ATKIN FIRM, LLC
                                                     Attorneys for Plaintiff,
                                                     Strike 3 Holdings, LLC

                                                     /s/ John C. Atkin, Esq.
                                                     John C. Atkin, Esq.




                                                 1
Case 1:18-cv-12585-NLH-JS Document 44 Filed 09/21/20 Page 2 of 2 PageID: 1597




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                    By:     /s/ John C. Atkin
                                                           John C. Atkin, Esq.




                                               2
